Company Contact: Agency Contact: Joseph W. Baty, Chief Financial Officer Keith Lippert / Kirsten Chapman (801) 975-5186 Lippert / Heilshorn & Associates email: joeb@schiffnutrition.com (212) 838-3777 / (415) 433-3777 www.schiffnutrition.com email: KChapman@lhai.com SCHIFF NUTRITION INTERNATIONAL, INC. ANNOUNCES FISCAL 2 Salt Lake City, Utah, December 17, 2009: Schiff Nutrition International, Inc., (NYSE: WNI), today announced results for the fiscal 2010 second quarter and six months ended November 30, 2009. For the second quarter, Schiff Nutrition’s net sales were $53.8 million, compared to $47.3 million for the same period in fiscal 2009.For its fiscal 2010 second quarter, Schiff Nutrition reported net income of $5.9 million, or $0.20 per diluted share.This compares to fiscal 2009 second quarter net income of $2.9 million, or $0.10 per diluted share. For the six months ended November 30, 2009, Schiff Nutrition’s net sales were $102.3 million, compared to $95.1 million for the same period in fiscal 2009.For the first six months of fiscal 2010, Schiff Nutrition reported net income of $10.3 million, or $0.36 per diluted share.This compares to $6.2 million, or $0.22 per diluted share, for the same period a year ago. Bruce Wood, president and chief executive officer, stated, “We were very encouraged with our second quarter results. Overall net sales increased nearly 14% in the fiscal 2010 second quarter versus the prior year period, driven by a solid performance on our branded business, coupled with an increase on private label business.At the same time, we experienced significant improvement in both our gross margin and operating margin percentage for our fiscal 2010 second quarter, as compared to the prior year quarter.We continued to generate positive cash flows during the quarter, adding to our already strong financial position.” Wood added, “We were pleased with the sales performance of our flagship Move
